—In an action to recover damages for personal injuries, etc., Sheryl R. Menkes, the plaintiffs’ first attorney, appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (M. Garson, J.), dated August 21, 2002, as, upon her motion for the allocation an attorney’s fee, awarded her only 50% of the total of the attorney’s fee.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
We find no merit to the appellant’s contention that the Supreme Court erred in apportioning the attorney’s fee in this case without holding a hearing. There is no indication that the appellant requested such a hearing. Furthermore, it appears that the appellant had ample opportunity on the written motion to submit any evidence in support of her claim, thereby providing the Supreme Court with a proper basis to render a determination (see Melendez v Barbulescu, 228 AD2d 420 [1996]; Rondinelli v Yabuki, 224 AD2d 404 [1996]). Florio, J.P., S. Miller, Friedmann, Townes and Mastro, JJ., concur.